             Case 1:20-cv-03391-RA Document 20 Filed 11/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                     USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                    DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC#:
 PABLO ULLOA,                                                    DATE FILED: 11-16-20

                            Plaintiff,
                                                                    20-CV-3391 (RA)
                       v.
                                                                         ORDER
 C. OFFICER HEIDIMAN,

                            Defendant.




RONNIE ABRAMS, United States District Judge:

       Defendant has filed a motion to dismiss this action for failure to state a claim. Dkt. 16. If Mr.

Ulloa wishes to file an opposition to this motion, he shall do so no later than December 28, 2020. If

Ulloa does not intend to file an opposition, but wishes to proceed with this lawsuit, he must inform the

Court of this fact no later than December 28. If Ulloa chooses not to submit an opposition to the motion

to dismiss, the Court will consider the motion fully submitted and will decide the motion without the

benefit of Plaintiff’s briefing. See, e.g., Bethune v. Maria, 10-CV-9070 (PAE), 2012 WL 896185, at *2

(S.D.N.Y. Mar. 16, 2012) (considering matter fully submitted where pro se plaintiff failed to respond to

defendants’ motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) after being warned

that the “Court would consider the motion unopposed” if plaintiff mailed to oppose the motion by

specified date). If, however, Ulloa does not respond either by way of an opposition to the motion

to dismiss or a letter informing the Court he intends to proceed with this lawsuit, the Court may

dismiss this action for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure.
               Case 1:20-cv-03391-RA Document 20 Filed 11/16/20 Page 2 of 2



         The Clerk of Court is respectfully directed to mail to Plaintiff this order.

SO ORDERED.

Dated:      November 16, 2020
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge




                                                          2
